Citation Nr: 1611635	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left shoulder disability.
 
2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disability.
 
3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral ankle disability, to include residuals of a right fibula fracture with bone spur.
 
4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a fatigue disability, to include as due to chronic fatigue syndrome or due to an undiagnosed illness.
 
5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a respiratory disability, to include as secondary to an undiagnosed illness.
 
6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a mental health disability other than PTSD.
 
7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a fever disability to include as secondary to an undiagnosed illness.

9.  Entitlement to service connection for a left shoulder disability.
 
10.  Entitlement to service connection for a bilateral ankle disability, to include residuals of a right fibula fracture with bone spur.

11.  Entitlement to service connection for a sleep disorder.

12.  Entitlement to service connection for a gastrointestinal disorder, to include hemorrhoids.

13. Entitlement to service connection for headaches.
 
14. Entitlement to service connection for upper and lower extremity disabilities.

15.  Entitlement to service connection for hypertension.
 
16.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

17.  Entitlement to service connection for sinusitis.

18.  Entitlement to service connection for obesity.
 
19.  Entitlement to service connection for a bilateral vision disability.
20.  Entitlement to service connection for residuals of dental trauma.

21.  Entitlement to service connection for a low back disability.

22.  Entitlement to service connection for chronic fatigue syndrome.

23.  Entitlement to service connection for a respiratory disability, to include as secondary to an undiagnosed illness.

24.  Entitlement to service connection for depressive disability first diagnosed as depressive reaction, claimed as fatigue.

26.  Entitlement to service connection for a fever disability, to include as secondary to an undiagnosed illness.

27.  Entitlement to service connection for diabetes mellitus.
 
28.  Entitlement to an increased rating for a right shoulder disability, currently evaluated as 10 percent disabling.

29.  Entitlement to total disability based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1983 to February 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO characterized the issue of service connection for residuals of dental trauma as whether new and material evidence had been received since a denial of the issue in March 2009.  The Veteran submitted another claim for dental trauma in December 2009, or within one year of March 2009.  The Board construes this filing as disagreement to the March 2009 rating decision and for this reason, the Board has styled the claim of residuals of dental trauma to reflect that the Veteran therefore initiated the issue of service connection for appeal.

The Board notes that the Veteran, as a lay person, has filed various claims for service connection.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for the various disorders, and in some instances, has filed the same claim under a different name, the Board has therefore stated the issues as set forth on the first page of this decision.  

The issues of service connection for a cardiac disability, service connection for residuals of a cerebral vascular accident, service connection for a right knee disability, and an increased rating for a cervical spine disability have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection a left shoulder disorder, service connection for a sleep disorder, service connection for a gastrointestinal disorder service connection for headaches, service connection for upper and lower extremity disorders, service connection for hypertension, service connection for diabetes mellitus, service connection for erectile dysfunction, to include as secondary to diabetes mellitus, service connection for hemorrhoids, service connection for sinusitis, service connection for obesity, service connection for a bilateral vision disorder, service connection for residuals of dental trauma, service connection for a low back disorder, service connection for chronic fatigue syndrome, service connection for a respiratory disorder, service connection for depressive disorder first diagnosed as depressive  reaction, claimed as fatigue, service connection for a fever disability, to include as secondary to an undiagnosed illness, service connection for a sleep disorder, and entitlement to TDIU addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a rating decision dated in July 2008, the RO most recently denied a claim to reopen a claim of service connection for a bilateral ankle disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.  

2.  Evidence added to the record since the July 2008 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral ankle disability, to include residuals of a right distal fracture, and raises a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in May 1992, the RO originally denied a claim of service connection for a left shoulder disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the May 1992, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for left shoulder disability and raises a reasonable possibility of substantiating the claim.

5.  By a rating decision dated in May 1992, the RO originally denied a claim of service connection for a low back disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

6.  Evidence added to the record since the May 1992 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

7.  By a rating decision dated in November 2000, the RO denied a claim to reopen a claim of service connection for a fatigue disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter

8.  By a rating decision dated in September 2006, the RO originally denied a claim of service connection for chronic fatigue syndrome, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

9.  Evidence added to the record since the November 2000 denial to reopen service connection for fatigue as due to a undiagnosed illness, and the September 2006 RO denial for chronic fatigue syndrome, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a disability causing fatigue, to include chronic fatigue syndrome or as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claim.

10.  By a rating decision dated in October 1997, the RO originally denied a claim of service connection for a respiratory disorder, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

11.  Evidence added to the record since the October 1997 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disorder, and raises a reasonable possibility of substantiating the claim

12.  By a rating decision dated in October 1997, the RO originally denied a claim of service connection for depressive reaction, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

13.  Evidence added to the record since the October 1997 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a depression disorder, and raises a reasonable possibility of substantiating the claim.

14.  By a rating decision dated in October 2007 the RO most recently denied a claim to reopen a claim of service connection for diabetes mellitus, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.  

15.  Evidence added to the record since the October 2007 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, and raises a reasonable possibility of substantiating the claim.

16.   By a rating decision dated in October 1997, the RO originally denied a claim of service connection for a disability causing fever, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

17.  Evidence added to the record since the October 1997, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a disability causing a fever, and raises a reasonable possibility of substantiating the claim.

18.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that a bilateral ankle disorder, degenerative joint disease in each ankle was incurred during active service.

19.  Obesity is a symptom or finding and not a chronic disability for which VA disability benefits may be awarded.

20.  The Veteran's recurrent anterosuperior instability of the right shoulder has manifested with pain with range of motion at or above the shoulder level; the disability has been manifest by pain with flexion to 100 degrees and abduction to 180 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level; there is no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without evidence of instability, laxity, or loose movement.  


CONCLUSIONS OF LAW

1.  The July 2008 rating decision which denied a claim to reopen the claim for service connection for bilateral ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the July 2008 denial of entitlement to service connection for bilateral ankle disability, to include residuals of a right distal tibia fracture.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The May 1992 rating decision which denied a claim of entitlement for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015

4.  New and material evidence has been received since the May 1992 denial of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

5.  The May 1992 rating decision which denied a claim of entitlement for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015

6.  New and material evidence has been received since the May 1992 denial of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

7.  The November 2000 rating decision which denied a claim to reopen the claim for service connection for fatigue as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

8.  The September 2006 rating decision which denied a claim for service connection for chronic fatigue syndrome is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

9.  New and material evidence has been received since the November 2000 RO denial to reopen a claim of entitlement to service connection for fatigue as due to an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

10.  New and material evidence has been received since the September 2006 denial of entitlement to service connection for chronic fatigue syndrome.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

11.  The October 1997 rating decision which denied a claim for service connection for a respiratory condition as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

12.  New and material evidence has been received since the October 1997 denial of entitlement to service connection for a respiratory disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

13.  The October 1997 rating decision which denied a claim the claim for service connection for depressive reaction is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

14.  New and material evidence has been received since the October 1997 denial of entitlement to service connection for a depression disorder, currently diagnosed as depression, NOS.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

15.  The October 2007 rating decision which denied a claim to reopen the claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

16.  New and material evidence has been received since the October 2007 RO denial to reopen a claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

17.  The October 1997 rating decision which denied a claim for service connection for a disability causing fever as due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

18.  New and material evidence has been received since the October 1997 denial of entitlement to service connection for a disability fever, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

19.  The criteria for service connection for a bilateral ankle disorder, degenerative joint disease of each ankle, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

20.  The criteria for the establishment of service connection for obesity have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

21.  For the entire appeal period, the criteria for an evaluation in excess of 10 percent for recurrent anterosuperior instability of the right shoulder have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5201, 5203 (2015).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for bilateral ankles, service connection for a left shoulder disability, service connection for a low back disability, service connection for chronic fatigue syndrome, service connection for diabetes, service connection for a fever disorder, service connection for a mental health disability other than PTSD, service connection for a respiratory disorder, and the reopened claim for service connection for degenerative joint disease in each ankle, are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

Duty to Notify

As to the claims for service connection for obesity and an increased rating for the right shoulder, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The RO provided pre- adjudication VCAA notice by letter, dated in January 2010, May 2010, and December 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in June 2010 and September 2015 regarding his right shoulder disability.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

There has not been a VA examination regarding the claim for service connection for obesity, and as discussed below, VA does not recognize obesity as a disability warranting service connection.  Therefore, a VA medical examination or medical opinion is not required to decide the claim of service connection for obesity under 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As discussed below, the Veteran has filed several claims of new and material evidence to reopen service connections that had been previously denied.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 


New and Material Evidence to Reopen Service Connection for Bilateral Ankle Disabilities


The record establishes that the claim of service connection for a bilateral ankle disability was denied in a rating decision dated in May 1992.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in June 1992.  As to the left ankle, no appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the June 1992 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his bilateral ankle claim occurred in when the Veteran filed a for service connection for residuals of a right distal tibia fracture.  In August 1992, the RO originally denied a claim of service connection for residuals of a right distal tibia fracture as the evidence did not show the fracture was a result of service.  The Veteran filed a new claim asserting the right distal tibia fracture as an ankle fracture and in January 1993, the RO denied the claim as the service treatment records did not show the Veteran sustained a fracture to the right ankle.  The Veteran was notified of the decision by a letter issued in March 1993.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the January 1993 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his ankle claim occurred in April 1996 when the Veteran filed a claim to reopen the claim for service connection for a right ankle fracture disability.

The claim to reopen the claim of service connection for a right ankle fracture disability was denied in a rating decision dated in October 1997.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in October 1997.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 1997 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his ankle claim occurred in October 2000 when the Veteran filed a claim to reopen the claim for service connection for a right ankle disability.  The RO denied the claim in November 2000 on the basis that any right ankle pain was not associated with pes planus.   The Veteran was notified of the decision by a letter issued in November 2000.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the November 2000 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his bilateral ankle claim occurred in October 2007 when the Veteran filed a claim to reopen the claim for service connection for a bilateral ankle disability.

The RO denied the claim in July 2008 on the basis that the Veteran had not submitted any new and material evidence to reopen the claim for service connection for a bilateral ankle disability since service.  The Veteran was notified of the decision by a letter issued in August 2008.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the July 2008 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his bilateral ankle claim occurred in December 2009 when the Veteran filed a claim to reopen the claim for service connection for bilateral ankle disability, including residuals for fracture of the right distal tibia.

The RO denied the claim for service connection for the bilateral ankles because the evidence failed to establish a permanent residual or chronic disability since service and the right distal tibia fracture did not occur in service.  Since the prior final rating decision in July 2008, VA has received additional evidence, including VA treatment records, private treatment records, Social Security Administration, and lay statements by the Veteran and family members.

At the separation examination in December 1991, the Veteran was diagnosed with degenerative joint disease in both ankles.

After service, in July 1992, an X-ray demonstrated a fracture of the distal fibula with some widening of the ankle mortise.  The Veteran has stated that before separation, his right ankle buckled and he fell, fracturing the right ankle.  

The Veteran's personnel records demonstrate the Veteran received the parachutist badge.  In July 2006, the Veteran stated he made numerous jumps and one of the jumps at night resulted in a hard landing on his ankles, particularly the right.  On several jumps he recalls twisting the ankles upon landing.  

That same month, the Veteran reported left heel pain.  Another note indicated a history of old injuries to at least the right ankle including parachute jumps.  The Veteran had bilateral ankle pain, right greater than left.  He was also issued a left ankle brace in June 2006.  An X-ray in June 2006 demonstrated the prior fracture as well as degenerative spurring,  

In August 2010, the Veteran's primary care provider at VA wrote a letter to his employer advising he could not work overtime in part because of his ankles

As noted above, degenerative joint disease was noted in the separation examination in 1991.  Since that time, the Veteran has been bothered by pain in both ankles and the Veteran has received treatment for both ankles.  A VA provider in 2006 noted the Veteran experienced symptoms in both ankles and his service involving parachute jumps.  In June 2006 degenerative joint disease was noted in the right ankle in an X-ray.

To summarize the foregoing, the Veteran has submitted evidence of degenerative joint disease in both ankles as well as ongoing pain and other symptoms.  The Veteran has related the onset of his current bilateral ankle disability to injury in service.  He had a specific injury to the right ankle and he made parachute jumps again implicating the right ankle more than the left, but also indicated the landings also affected the left ankle.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current bilateral ankle disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative changes in each ankle.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The claim for service connection for each ankle is addressed in below.

New and Material Evidence to Reopen Service Connection for Left Shoulder

The record establishes that the claim of service connection for the left shoulder was denied in a rating decision dated in May 1992.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in June 1992.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the May 1992 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his left shoulder claim occurred in December 2009 when the Veteran filed a claim to reopen the claim for service connection for a left shoulder disability.

The RO denied the claim for service connection for a left shoulder disability because there was no showing of a chronic or permanent disability.  Since the prior final rating decision in May 1992, VA has received additional evidence, including VA treatment records, private medical treatment records, Social Security Administration records, and lay statements by the Veteran and family members.

In service, in April 19987, the Veteran made complaints of pain to both shoulders after a parachute jump.  The diagnosis was a contusion to the A-C joint of the shoulders. 

In a VA examination in March 1992, the Veteran was diagnosed with stable left shoulder impingement syndrome.  

In February 2014, an X-ray demonstrated degenerative changes of the cervical spine on the left at C6-C7, which the Veteran's primary care provider stated could cause numbness down the arm.  He was diagnosed with costochondritis left shoulder. 

More recently, the Veteran has been diagnosed with diabetes mellitus (diabetes) and his caregivers raised a concern in November 2014 that he had diabetic neuropathy.

To summarize the foregoing, the Veteran has submitted evidence of a left shoulder disability starting in service after a parachute jump and has been diagnosed since that time with left shoulder impingement syndrome and/or costochondritis left shoulder.  The Veteran has related the onset of his current left shoulder disability to injury in service.  In addition, the medical evidence suggests any shoulder disability is caused or aggravated by another disability such as his service connected cervical spine disability.  In addition, as discussed below, the Veteran also asserts his diabetes should be connected and it may have progressed to cause peripheral neuropathy of the upper extremities.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current left shoulder disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as left shoulder impingement syndrome and/or costochondritis.  The establishment of a current chronic disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for left shoulder disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence to Reopen Service Connection for Low Back Disability

The record establishes that the claim of service connection for low back disability was denied in a rating decision dated in May 1992.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in June 1992.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the May 1992 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his low back claim occurred in December 2009 when the Veteran filed a claim to reopen the claim for service connection for low back disability.

The RO denied the claim for service connection for a low back disability because there was no evidence of a chronic disability since the Veteran left service.  Since the prior final rating decision in May 1992, VA has received additional evidence, including VA treatment records, private medical treatment records, Social Security Administration records, and lay statements by the Veteran and family members.

The Veteran made several complaints of low back pain in service, including his separation examination in December 1991, without any diagnosis other than low back pain.  He also complained of low back pain after he returned from deployment in Saudi Arabia, Kuwait, and Iraq after Operation Desert Storm.

In November 2012, an x-ray demonstrated degenerative disc disease and degenerative joint disease of the lumbar spine.  A month earlier, he complained of numbness in the lower extremities and since that time, he has had ongoing complaints of numbness in his right toes.  He has also complained of back pain from time to time as well.  

To summarize the foregoing, the Veteran has submitted evidence of a current disability, degenerative changes to the lower back.  The Veteran has related the onset of his current degenerative changes to the lower back disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current low back disability with reported onset in service.
As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as degenerative changes to the lower back.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence to Reopen Service Connection for Chronic Fatigue Syndrome and Fatigue due to an Undiagnosed Illness

The record establishes that the claim of service connection for fatigue due to an undiagnosed illness and was denied in a rating decision dated in October 1997.  The RO denied the claim on the basis that the fatigue was due to a known diagnosis, depressive reaction, and there the evidence failed to establish he had an undiagnosed illness causing fatigue as a result of service in the Persian Gulf.  The Veteran was notified of the decision by a letter issued in October 1997.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 1997 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his fatigue claims occurred in October 2000 when the Veteran filed a claim to reopen the claim for service connection for a disability causing fatigue.

The RO denied the new and material evidence claim in November 2000.  The RO denied the claim on the basis that there was no new and material evidence to establish he had an undiagnosed illness causing fatigue as a result of service in the Persian Gulf.  The Veteran was notified of the decision by a letter issued in October 1997.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the November 2000 determination.  See 38 C.F.R. § 3.156(c).

In May 2006, the Veteran filed a claim for service connection for chronic fatigue syndrome.  

The record establishes that the claim of service connection for chronic fatigue syndrome was denied in a rating decision dated in September 2006.  The RO denied the claim on the basis that chronic fatigue syndrome had not been diagnosed.  The Veteran was notified of the decision by a letter issued in September 2006.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the September 2006 determination.  See 38 C.F.R. § 3.156(c).

The RO denied any claim for service connection for a disability causing fatigue because it was attributable to a known diagnosis of a disability that was not service connected or he had not been diagnosed with chronic fatigue syndrome.  Since the prior final rating decisions in, VA has received additional evidence, including VA treatment records, private medical treatment records, records from the Social Security Administration, and lay statements by the Veteran and friends.

The Board notes that throughout the medical records, the Veteran has complained of fatigue.  He has reported sleeping problems causing daytime fatigue or feeling sluggish to his caregivers.  For instance, he reported daytime fatigue severe enough he needed to take naps during his lunch hour at work.  While there have been diagnoses that might explain his fatigue such as a diagnosis of obstructive sleep apnea and central sleep apnea in November 2012, based upon the Board's review of the treatment notes, fatigue has not been attributed to any specific diagnosis.  The Veteran has also carried a diagnosis of other malaise and fatigue as recently as January 2015, which suggests he might have fatigue as a symptom of an undiagnosed illness.  In addition, the Veteran has also filed service connection for those diagnoses that might have caused his fatigue such as service connection for a sleep disorder.  

In addition, besides pointing to the 38 C.F.R. § 3.317 and listing symptoms in addition to fatigue that might represent a medically undiagnosed illness or unexplained chronic multisymptom illness, the Veteran has asserted that his fatigue may be due to the multiple vaccinations he received before deployment or his environmental exposures while serving in the Persian Gulf.  He particularly points to a September 2005 letter from the Department of Defense letter which stated he and others in his unit were exposed to chemical warfare agents in a demolition explosion in Khamisivah, Iraq. 

To summarize the foregoing, the Veteran has submitted evidence of not only fatigue, but it might be due to something other than a known diagnosis or as due to chronic fatigue syndrome.  The Veteran has related the onset of his current fatigue disability to his environmental exposure in service.  In addition, it could also be related to one of the current service connection claims.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current disability causing fatigue with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and a current disability causing fatigue as his care providers are following him for a diagnosis of other malaise and fatigue.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen both the previously denied claim of service connection for fatigue due to an undiagnosed illness and the previously denied claim of service connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence to Reopen Service Connection for a Respiratory Disorder

The record establishes that the claim of service connection for respiratory disorder was denied in a rating decision dated in October 1997.  The RO denied the claim on the basis that the evidence failed to establish a chronic undiagnosed illness involving a respiratory condition disability since service.  The Veteran was notified of the decision by a letter issued in October 2007.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 2008 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his respiratory claim occurred in December 2006 when the Veteran filed a claim to reopen the claim for service connection for respiratory disability.

The RO denied the claim for service connection for a respiratory disability because there had not been any diagnosis of a respiratory disability.  Since the prior final rating decision in October 1997, VA has received additional evidence, including VA treatment records, private medical treatment records, Social Security Administration records, and lay statements by the Veteran and friends.  
In a Persian Gulf examination in May 1996, the Veteran was diagnosed with an obstructive ventilatory defect with an undetermined etiology, based upon an abnormal pulmonary function test in January 1996. 

In February 2003, it was suspected the Veteran had sleep apnea. 

The Veteran was diagnosed with obstructive sleep apnea and central sleep apnea in November 2012.

The Veteran has asserted that his respiratory problems may be due to the multiple vaccinations he received before deployment or his environmental exposures while serving in the Persian Gulf.  He particularly points to a September 2005 letter from the Department of Defense letter which stated he and others in his unit were exposed to chemical warfare agents in a demolition explosion in Khamisivah, Iraq.

To summarize the foregoing, the Veteran has submitted evidence of a respiratory disorder.  The Veteran has related the onset of his current respiratory disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current respiratory disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as obstructive sleep apnea and central sleep apnea.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a respiratory disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence to Reopen Service Connection for a Mental Health Disorder Other than PTSD

The record establishes that the claim of service connection for a depressive reaction was denied in a rating decision dated in October 1997.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in October 1997.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 1997 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his mental health claim occurred in December 2009 when the Veteran filed a claim to reopen the claim for service connection for mental health disability.  The Board notes that the Veteran is already service connected for PTSD but understands the Veteran is asserting service connection for a mental health disability other than PTSD.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional mental health disabilities. 

The RO denied the claim for service connection as the diagnosis of depressive reaction was unrelated to service.  Since the prior final rating decision in October 1997, VA has received additional evidence, including VA treatment records, private medical treatment records, records from the Social Security Administration, and lay statements by the Veteran and his family.

In August 1991, in an evaluation after his service in the Persian Gulf, the Veteran reported symptoms such as insomnia and recurrent thoughts about the Gulf War.

In June 2012, the Veteran sought mental health treatment in May 2012 and was diagnosed with both PTSD and depression, NOS.  The Board also notes that the medical records suggest Veteran may have depression symptoms due to his various medical conditions.  

To summarize the foregoing, the Veteran has submitted evidence of a mental health disability other than PTSD, depression NOS.  The Veteran has related the onset of his current depression disability to injury in service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current depression disability with reported onset in service or due to other disabilities.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as depression NOS.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for depression.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence to Reopen Service Connection for Diabetes Mellitus (Diabetes)

The record establishes that the claim of service connection for diabetes was denied in a rating decision dated in October 1997.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability since service.  The Veteran was notified of the decision by a letter issued in October 2007.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 1997 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his diabetes claim occurred in January 2007, when the Veteran filed a claim to reopen the claim for service connection for the diabetes disability.

The RO denied the claim for service connection for diabetes because there was no relationship between diabetes and service.  Since the prior final rating decision in October 1997, VA has received additional evidence, including VA treatment records, private medical treatment records, records from the Social Security Administration, and lay statements by the Veteran and friends.

The Veteran was diagnosed with diabetes in September 1997, and started on oral medication at least since March 2006.  He has been on insulin since June 2014.  

The Veteran has asserted that his diabetes may be due to the multiple vaccinations he received before deployment or his environmental exposures while serving in the Persian Gulf.  He particularly points to a September 2005 letter from the Department of Defense letter which stated he and others in his unit were exposed to chemical warfare agents in a demolition explosion in Khamisivah, Iraq.

To summarize the foregoing, the Veteran has submitted evidence of diabetes as caused by his environmental exposure in the Gulf War.  The Veteran has thus related the onset of his current diabetes to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current diabetes disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current diabetes.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for diabetes.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

New and Material Evidence to Reopen Service Connection for a Fever Disability to Include as Secondary to an Undiagnosed Illness

The record establishes that the claim of service connection for a disability causing recurrent fevers was denied in a rating decision dated in October 1997.  The RO denied the claim on the basis that the evidence failed to establish a permanent residual or chronic disability causing fevers with night sweats.  The Veteran was notified of the decision by a letter issued in October 1997.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the October 1997 determination.  See 38 C.F.R. § 3.156(c).
The next communication from the Veteran regarding his claim concerning a disability of recurrent fevers occurred in December 2009 when the Veteran filed a claim to reopen the claim for service connection for a fever disability.

The RO denied the claim for service connection for a disability causing fevers because the evidence failed to establish a permanent residual or chronic disability causing fevers with night sweats.  Since the prior final rating decision in the evidence failed to establish a permanent residual or chronic disability causing fevers with night sweats, VA has received additional evidence, including VA treatment records, private medical treatment records, Social Security Administration records and lay statements by the Veteran and family members.

The Board notes that the Veteran sought treatment at least once while he was in service where he had a fever, 100.3 degrees in July 1991.  The Veteran reports that he came down with a high fever while deployed in the Persian Gulf.  Since that time, if he gets a cold, he also develops a high fever.  

In addition, besides pointing to the 38 C.F.R. § 3.317 and listing symptoms in addition to fever that might represent a medically undiagnosed illness or unexplained chronic multisymptom illness, the Veteran has asserted that his fatigue may be due to the multiple vaccinations he received before deployment or his environmental exposures while serving in the Persian Gulf.  He particularly points to a September 2005 letter from the Department of Defense letter which stated he and others in his unit were exposed to chemical warfare agents in a demolition explosion in Khamisivah, Iraq. 

To summarize the foregoing, the Veteran has submitted evidence of that he has recurrent fevers.  He attributes the recurrent fevers to his service in the Persian Gulf, including possibly due to an undiagnosed illness.  The Veteran has related the onset of the disability to service.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current disability which causes recurrent fevers with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability.  The establishment of a current disability and the lack of a relationship between the disability and service were both reasons for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a back disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a disability causing fevers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.

Service Connection for Bilateral Ankle Disorder

The Veteran served in the Southwest Asia theatre of Operations during Operation Desert Storm.  Therefore, 38 C.F.R. § 3.317 applies to the Veteran's claims.  The Board notes, however, as discussed below, the Veteran's ankle disability has been diagnosed as degenerative joint disease.  Therefore, his claim cannot be granted based on undiagnosed illness under 38 C.F.R. § 3.317.

As noted above, degenerative joint disease was noted in the separation examination in December 1991.  Since that time, the Veteran has been bothered by pain and other symptoms and has both ankles treated.  A July 2006 VA treatment note attributed the Veteran's degenerative joint disease to his service involving parachute jumps.  In a VA examination in June 2010, the VA examiner noted the Veteran had a diagnosis of degenerative joint disease in each ankle upon discharge.  In June, 2006, degenerative joint disease was noted in an X-ray.  The Board understands the June 2010 VA examiner to mean the residuals of the right distal tibia fracture were caused by or related to the right ankle problems in service.   

After a review of the evidence, the Board finds that there is evidence of a current disability, degenerative joint disease, for each ankle, as this was diagnosed upon separation.  As such, Shedden element (1) has been demonstrated.

As noted, the Veteran testified that his symptoms started during service and has remained to the present.  Therefore, Shedden element (2) has been satisfied. 

Finally, the Board finds that Veteran's testimony as to the onset of his disability in service, which has remained until the present, and his attribution of the ankles to a fall and parachute jumps in service satisfies Shedden element (3).  Significantly, degenerative joint disease was found by the separation examiner along with a history of ankle problems. The Board finds that the Veteran's statements are credible, and therefore finds that not only is there evidence of in-service incurrence of injury, but that pain has always been present and that the Veteran has had flare-ups of other symptoms.  Thus, given diagnosis of bilateral ankle degenerative joint disease recurred or was chronic from separation to the present. 

The Board notes that the June 2010 VE examiner is not absolutely clear regarding a nexus of the current ankle disabilities to service, but resolves all doubt in the Veteran's favor that they are related to service and his fracture residuals resulted from an accident either in service, or shortly after separation due to the ankle disabilities.  In a similar manner, the Veteran's history is not contradicted by any other history of a cause for either ankle's degenerative disease.  In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current right ankle degenerative joint disease and left ankle degenerative joint disease are related to military service.  The Board resolves any reasonable doubt in favor of the Veteran and finds that service connection for right ankle degenerative joint disease, including residuals of the right distal tibia fracture, and left ankle degenerative joint disease are warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).  




Service Connection for Obesity

At separation, the Veteran weighed 230 pounds.  Since that time, he has gained significant weight, now well over 300 pounds.  The Veteran has attributed the obesity or weight gain to a number of causes from his inactivity due to pain to the vaccinations he received during deployment.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for obesity.  Obesity is not a disability for VA purposes. 

Obesity is a finding or symptom is not a disability in and of itself for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62   (Fed. Cir. 2001).  See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, weight gain is what results from a number of causes.  No underlying pathology relating to obesity has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, obesity alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44   (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  Weight gain or obesity is a finding that manifests itself only in examination and is not a disability for which service connection can be granted.  As such, service connection for obesity is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for obesity.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.

Increased Rating for the Right Shoulder

General Rating Principles

The Veteran has been service connected for a right shoulder disability, recurrent anterosuperior instability of the right shoulder, evaluated as 10 percent disabling.  At all relevant times, the Veteran has asserted the severity of his disability warrants a higher rating.  

The Veteran filed his current claim for an increased rating for his right shoulder disability in December 2009. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has reported his dominant hand is his right hand, making his right shoulder ratable as his major extremity.  

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation.  30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees in the major extremity, here, the right shoulder, is rated at 40 percent.

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.  The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint). 

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  The Veteran's right shoulder disability is service connected under impairment of the clavicle or scapula, Diagnostic Code 5203.  

The medical records in the file demonstrate right rotator cuff surgery occurred in 2004.  The Veteran was provided a VA examination in June 2010.  It was noted that the examination occurred after the Veteran had rotator cuff surgery.  At that time, he reported it restricted him at work with overhead lifting.  It had no effect on his activities of daily living, but was aggravated with cold or lifting.  He alleviated the pain with rest and described the pain as 3/10.  Forward flexion and shoulder abduction were both to 180 degrees.  External and internal rotations were both 90 degrees.  There were no acute fractures or dislocations.  On an X-ray, the right acromioclavicular and glenohumeral joint spaces are well preserved.  There was mild downsloping of the right acromion with minimal marginal spurring along the lateral acromial undersurface and greater humeral tuberosity suggesting possible distal rotator cuff impingement syndrome and chronic rotator cuff attachment injury.  Otherwise, there is no heterotopic soft tissue calcification in the shoulder region.  The VA examiner's diagnosis was right shoulder rotator cuff repair, postoperative.  

The Veteran was provided a second VA examination in September 2015.  The Veteran reported that after his surgery in 2004, his right shoulder problems resolved until approximately 2014.  He complained of aching pain every night, especially with side lying in bed and when he swings his arm while walking.  He can perform his activities of daily living.  He lifts 5-10 lbs. weights three times a week with weights in each arm.  He also rode a stationary bicycle two times a week.  His forward flexion was to 100 degrees.  Shoulder abduction was to 180 degrees.  External and internal rotation each was 90 degrees.  Pain was noted for all ranges of motion but did not increase or cause functional loss.  Repetition did not cause any additional loss of motion or loss of function due to pain, weakness, fatigue, or loss of incoordination.  The examiner was unable to state whether there was additional functional loss during a flare-up as the examination did not occur during a flare-up and only occurred every night, especially with side lying in bed and when he swings his arm while walking.  The muscle strength was normal.  As to the rotator cuff, the Hawkins impingement test and the cross-body adduction test were positive but the rest of the tests for the rotator cuff were negative.

The X-ray demonstrated mild degenerative joint disease of the acromioclavicular joint and a question of a calcific tendinosis as a tiny 1 x 3 mm density was noted in the rotator interval.  The examiner also noted the X-ray from the June 2010 examination demonstrated the prior rotator cuff injury.  The VA examiner stated lifting greater than 10 pounds presented potential difficulty but sedentary activity was not impacted.  

A rating in excess of 10 percent is not warranted because, as noted, under Diagnostic Coe 5203, there is no evidence the Veteran's right shoulder has dislocation or nonunion with loose movement of the clavicle or scapula.  Instead, the right shoulder is without loose movement, which under the schedular criteria warrants a 10 percent rating.  Further, the disability has not limited the motion of the right shoulder to a degree warranting a twenty percent rating under the schedular criteria.  As noted above, the 2015 VA examination is where the Veteran's shoulder disability manifested the most severe findings. The right shoulder flexion was 0-100 degrees, and abduction was 0-180 degrees and repetition did not result in any additional loss.  At all other relevant times during the appeal period, the Veteran's shoulder disability demonstrated the same or greater range of motion.  The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees, the criterion for the next higher rating higher for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board recognizes the Veteran's testimony that using his shoulder to elevate his arms causes him significant pain.  He testified that he cannot perform overhead tasks.  Pain was noted to be present, but there was no significant change upon repetition.  Pain of the shoulder disability generally does not prevent the Veteran from using and moving the right arm to significantly below shoulder level.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his service connected shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The current 10 percent rating is assigned under 38 C.F.R. 4.59 in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion.  The Board thus finds an increased rating to 20 percent for the right shoulder is not warranted under Diagnostic Code 5201.  

In sum, at all relevant times, the Veteran never demonstrated limitation of motion of the right arm below shoulder level.  Therefore, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 20 percent, have not been met.  Furthermore, the Board finds that this disability picture of the Veteran does not approximate a limitation of the arm to the 90 degree level. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, and 5202 are not applicable.

The Board is aware the Veteran argues that he deserves a higher rating as a metallic foreign body was noted in an X-ray in 1992.  That finding has been absent in subsequent X-rays with the most recent report finding instead a calcific tendinosis manifested as a tiny 1 x 3 mm density.  Furthermore, there is no evidence either a foreign metal body or the calcific tendinosis has caused any separate disability and any impairment caused by either finding is already accounted for in the Veteran's current rating.  The Board finds to increase his current rating or award a separate rating for the radiologic findings would constitute pyramiding.  Evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for the right shoulder disability and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability with the established criteria found in the rating schedule for the musculoskeletal system shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers range of motion, pain, instability, and other factors and the level of their severity upon the functioning of a particular joint.  There is no objective evidence to warrant a separate rating at this time for his neurological symptoms and they are reflected in his current rating.  

The Board acknowledges that the Veteran has testified it has affected him in the performance of his overhead work.   To this extent, it affected his employment, but while he was still working, he was apparently able to perform the job duties without significant time lost from this disability.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Additionally, there is not shown to be evidence of marked interference with employment due to the right shoulder disability.  Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).   

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of flexion, pain, stiffness, and weakness, which is contemplated by the Rating Schedule under the Diagnostic Codes for the musculoskeletal and nervous system, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's TDIU claim is discussed in the remand below.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left shoulder disorder is reopened, and to this extent the appeal is granted.
 
New and material evidence having been received, the claim for entitlement to service connection for a low back disorder is reopened, and to this extent the appeal is granted.
 
New and material evidence having been received, the claim for entitlement to service connection for a bilateral ankle disorder, to include residuals of a right fibula fracture with bone spur is reopened, and to this extent the appeal is granted.
 
New and material evidence having been received, the claim for entitlement to service connection for a fatigue disability, to include as due to an undiagnosed illness or chronic fatigue syndrome, is reopened, and to this extent the appeal is granted..

New and material evidence having been received, the claim for entitlement to service connection for a respiratory disorder, to include as secondary to an undiagnosed illness is reopened, and to this extent the appeal is granted.
 
New and material evidence having been received, the claim for entitlement to service connection for a depressive disorder, first diagnosed as depressive reaction claimed as fatigue, and currently diagnosed as depression NOS is reopened, and to this extent the appeal is granted.
 
New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a fever disability to include as secondary to an undiagnosed illness is reopened, and to this extent the appeal is granted.

Entitlement to service connection for degenerative joint disease of the left ankle is granted.

Entitlement to service connection for degenerative joint disease of the right ankle, to include residuals of a distal tibial fracture is granted.  

Entitlement to service connection for obesity is denied.  

Entitlement to a rating in excess of 10 percent for recurrent anterosuperior instability of the right shoulder is denied


REMAND

Turning to the remaining reopened claims for service connection as well as the other claims for original service connection, VA must provide the veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Essentially, a VA examination must occur when a medical examination may help determined entitlement to service connection.  

As noted above, the Veteran contends many of his disabilities resulted from service in the Persian Gulf while deployed for Operation Desert Storm.  He points to either his vaccinations or his environmental exposures to oil fires, petrochemicals, paints and solvents, and burning trash.  Thus, as to some of his disabilities, such as diabetes, a fatigue disability, or a respiratory disability, a question is raised as to a disability caused by his environmental exposures or whether he has symptoms that are due to an undiagnosed illness.  A VA examination would assist the Board regarding the Veteran's entitlement to service connection for these issues.  

Even if a given disability did not result from the environmental exposures while serving in the Persian Gulf, that does not preclude service connection if the disability resulted from service generally.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307  , 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  The record shows there are incidents in service that could have resulted in a current disability or as secondary to a service connected disability thus also triggering the duty to assist by providing a VA examination.  

Turning first to the reopened claim for service connection for a left shoulder disability, the Veteran made complaints to both shoulders after a parachute jump in April 1987.  More recently, the Veteran has been diagnosed with left shoulder impingement and costochondritis of the left shoulder.  There is also evidence the Veteran could have a neurological disorder involving the left shoulder such as diabetic neuropathy.  There has not been a VA examination to determine whether the Veteran's low back disability is related to incidents noted in the service treatment records or service generally.  Accordingly, VA should provide the Veteran with a VA examination regarding this claim.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Next, the Veteran has claimed service connection for a low back disability.  He has been diagnosed with degenerative disc disease of the lumbar spine. The Veteran had low back complaints in service in the separation examination in December 1991 and upon return to the United States from the Persian Gulf in August 1991.  There has not been a VA examination to determine whether the Veteran's low back disability is related to incidents noted in the service treatment records or service generally.  Accordingly, VA should provide the Veteran with a VA examination regarding this claim.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

In service, the Veteran complained of sleep troubles in the post deployment assessment in August 1991 and the separation examination in December 1991.  The Veteran has been complaining of fatigue for a long time, at least since May 1996.  More recently, the Veteran attributes his recurrent fatigue to either an undiagnosed illness or chronic fatigue syndrome.  A Persian Gulf examination in May 1996 included a diagnosis of fatigue as due to an unknown etiology.  A VA mental health examination in August 1997 resulted in a diagnosis of depressive reaction, which appeared to attribute the fatigue symptoms to the depressive reaction.  The Board notes the Veteran is service connected for PTSD and is also claiming service connection for a mental health disorder other than PTSD.  One or more of his mental health disabilities as well as one or more of his medical conditions, such as obstructive sleep apnea, could be causing or aggravating the fatigue symptoms.  A VA examination.  The Board requires medical guidance as to the diagnosis or cause of the Veteran's fatigue and its etiology and the examination should also determine whether the Veteran's sleep apnea diagnoses are attributable to service.  McLendon, 20 Vet. App. at 86.

As to service connection for a mental health disability, the Veteran is service connected for PTSD.  He originally filed a claim for fatigue which was denied as service connection for a depressive reaction.  Besides the PTSD diagnosis, and the diagnosis for a depressive reaction, the Veteran has also been diagnosed with depression NOS.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  The Board must accordingly consider whether the Veteran has additional mental health disabilities, and if so, which ones are related to service, or whether the PTSD aggravates the other disabilities.  Again, a VA examination would assist the Board in deciding this issue.  McLendon, 20 Vet. App. at 86.

The Veteran has a longstanding diagnosis of diabetes, since May 1996.  The Veteran believes this disability is the result of his deployment vaccinations or his environmental concerns.  There has not been a VA examination for diabetes to ascertain its etiology including as due to the Veteran's environmental exposure.  A VA examination should be provided to address this issue.  McLendon, 20 Vet. App. at 86.  The Veteran has been diagnosed with erectile dysfunction, which the Veteran attributes to his diabetes disability.  The erectile dysfunction claim is inextricably intertwined with the diabetes claim.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the VA examiner should also address whether the Veteran's ED is directly related to service, or is caused or aggravated by diabetes or another disability.

The Veteran has reported developing a fever while deployed for Operation Desert Storm.  He sought treatment and received antibiotics.  Service treatment records show he had a fever of 100.3 degrees in July 1991.  Since that time, the Veteran reports that he also develops a high fever whenever he develops cold symptoms.  Persian Gulf examinations in September 1997 and January 2005 noted symptoms of sweats, dizziness, and blurred vision.  Like diabetes and fatigue, the Veteran asserts he has a disability causing fevers, possibly due to an undiagnosed illness.  A VA examination should be provided to address this claim.  McLendon, 20 Vet. App. at 86.  

The Veteran seeks service connection for a respiratory disability or breathing disability, to include an undiagnosed illness.   The Veteran also asserts that the exposure to the petrochemical fires and other environmental exposures during the war have caused his breathing difficulties.  The Veteran complained of trouble sleeping at his December 1991 separation examination.  Medical records indicate he has been diagnosed with both obstructive sleep apnea and central sleep apnea in November 2012, and a January 1996 pulmonary function test was abnormal with a diagnosis in May 1996 that the Veteran had an obstructive ventilator defect with an uncertain etiology.   

There has not been a VA examination to determine whether any respiratory disability is related to his exposures to the environment or service generally.  In addition, the Veteran asserts his respiratory symptoms are due to an undiagnosed illness.  The Board has determined that a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  McLendon, 20 Vet. App. at 86.

The Veteran has now been diagnosed with a chronic gastrointestinal disability, hemorrhoids which he attributes to service. The Board notes he complained of hemorrhoids in December 1991 separation examination.  Since separation, the Veteran has been treated for hemorrhoids in April 2013 and July 2013.  The Veteran has also asserted a medication to treat his diabetes caused diarrhea.  There has not been a VA examination to determine whether the Veteran has a gastrointestinal disability related to incidents noted in the service treatment records or service generally, including as due to an undiagnosed illness, or as secondary to medications for another disability, which may be service connected.  A VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  McLendon, 20 Vet. App. at 86.

The Veteran has claimed service connection for disabilities upper and lower extremities, specifically the wrists, ankles, and knees. At his separation examination in December 1991, the Veteran noted cramps in his legs, arthritis, elbow and shoulder problems, and swollen and painful joints.  He also had extremity complaints after he returned from the Persian Gulf.  The Veteran has also sought treatment at times for pain and other symptoms in the wrist after he fell in November 1989.  The Veteran has been diagnosed with disorders such as bilateral carpal tunnel syndrome in December 1998, right ulnar neuropathy in July 2012, and peripheral neuropathy and degenerative joint disease in the left hand and wrist.  Again, the Board finds that a VA examination discussing the relationship to any joint disability to service would be helpful.  McLendon, 20 Vet. App. at 86.

The Board notes that the Veteran complained of headaches while in service such as in January 1984.  The Veteran has filed a claim for service connection for a recurrent headache disability, asserting the onset in 1983.  He did not, however, complain of headaches in his separation examination in December 1991.  The Veteran had a VA examination in June 2010, which noted the Veteran reported history of headaches in service and also noted no complaints at separation.  The VA examiner, however, did not offer any opinion with rationale discussing whether he had a headache disability due to service.  The Veteran should provide the Veteran with a VA examination discussing the relationship of any headache disability to service.  McLendon, 20 Vet. App. at 86.

In April 2010, the Veteran was diagnosed with hypertension and the record raises the question whether it is caused by service or secondary to another disability.  Again, VA has not provided the Veteran with a VA examination to ascertain its etiology and he should be provided one upon remand.  McLendon, 20 Vet. App. at 86.

In his separation examination in December 1991, the Veteran reported sinusitis.  On several occasions in service, the Veteran sought treatment with sinus symptoms such as January 1986 and October 1981.  The Veteran has been treated at least two times after service, in June 2012 and January 2013 for sinusitis symptoms.  Again, VA has not provided the Veteran with a VA examination to ascertain its etiology and he should be provided one upon remand.  McLendon, 20 Vet. App. at 86.

The Veteran has claimed service connection for a bilateral vision disorder.  He has been diagnosed with senile cataracts and mild or early glaucoma.  He also complained of right eye pain in May 2012.  As VA has not provided the Veteran with a VA examination to ascertain its etiology, the Veteran should be provided one upon remand.  McLendon, 20 Vet. App. at 86.

Finally, as to the Veteran's various claims for service connection, the Veteran has files a service connection claim for dental trauma.  The Veteran's service treatment records do not appear to indicate any dental trauma.  After service, he was treated in October 2008 for a ginigival lesion in the left mandible and had additional problems in teeth #14 and #19, which may require eventual extraction.  He also complained of a toothache and gum pain in June 2012.  Once again, VA has not provided the Veteran with a VA examination to ascertain its etiology; the Veteran should be provided one upon remand.  McLendon, 20 Vet. App. at 86.

The Veteran has also indicated he is now unemployed so the record raises the issue of total disability based upon individual unemployability.  The Board notes that the Court has held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although the Board notes that the Veteran's claim for entitlement to TDIU is inextricably intertwined with the remanded service connection claims, see Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), a remand is required for the TDIU claim .  Not only does the record reasonably raises the question of TDIU entitlement, but the issue lacks the appropriate development, including an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from December 2015 to the present.

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file

2.  After the record development is completed, provide the Veteran with a VA pulmonary examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine: 

 a). Whether the Veteran has a pulmonary or respiratory disability, and, if so, 

 b). Whether it is at least as likely as not (probability of 50 percent) that the current pulmonary or respiratory disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of exposure to burning oil wells and other environmental hazards while serving in the Persian Gulf during Desert Storm.

If any respiratory condition is not attributable to a known diagnosis, the examiner should determine the Veteran's complaints of multi- joint pain constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

The examiner is asked to discuss the clinical significance of the Veteran being diagnosed in May 1996 with an obstructive ventilatory defect of unknown etiology.

The examiner is also asked to discuss the clinical significance of the diagnosis of both obstructive sleep apnea and central sleep apnea in November 2012.

The examiner must not rely solely on the absence of a respiratory disability in service as the basis for a negative opinion.  The question is whether the current respiratory disability is related to service.

If the examiner determines that a respiratory disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any respiratory disability was caused by or aggravated by the Veteran's service connected disabilities.   

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale must be provided for any opinion offered.

3.  Schedule the Veteran for a VA examination for the joints.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. All pertinent history, including in- service symptomatology, whether recorded in a treatment record or reported by the Veteran, and findings must be reported in detail.

The examiner is asked to determine if the Veteran has a current orthopedic or neurological disability of any extremity, including the left shoulder, bilateral wrists, and right elbow, left hand and wrist, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current extremity disability began in service, was caused by service, or is otherwise related to service.

The examiner must specifically discuss the relationship between any diagnosed right upper extremity disability and the treatment in service when the Veteran fell and landed on the right wrist in November 1999.

The examiner is also directed to discuss the service complaints of pain in both shoulders after a parachute jump in April 1987.

The examiner is also asked to discuss the Veteran's evidence of multiple parachute jumps in service.  

The examiner is asked to discuss the clinical significance of the Veteran's current diagnoses of bilateral carpal tunnel syndrome, ulnar neuropathy across the right elbow, peripheral neuropathy in the extremities, degenerative changes in the left hand and wrist, and left shoulder impingement syndrome and costochondritis.

The examiner must not rely solely on the absence of a particular diagnosis in service as the basis for a negative opinion.  The question is whether the current diagnosis is related to service.

If the examiner concludes any diagnosed orthopedic or neurological disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any diagnosed orthopedic disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any orthopedic or neurological condition is not attributable to a known diagnosis, the examiner should determine the Veteran's complaints of multi- joint pain constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

A complete rationale must be provided for any opinions offered.

4.  After the record development is completed, provide the Veteran with a VA spine examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:

Whether the Veteran has a lumbar spine disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner must not rely solely on the absence of a lumbar spine disability in service as the basis for a negative opinion.  The question is whether the current lumbar spine disability is related to service.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of seeking treatment on several occasions in service for low back pain and the same complaint was noted at the separation examination in December 1991.

If the examiner concludes any lumbar spine disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any lumbar spine disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of seeking treatment on several occasions in service for low back pain and the same complaint was noted at the separation examination in December 1991.

The examiner is also asked to discuss the Veteran's evidence of multiple parachute jumps in service.  

The examination should include a neurological examination to include any necessary diagnostic tests and studies.  The examiner should identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment. 

If objective manifestations of a neurological disability of either or both lower extremities are demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any lower extremity disability began in service, was caused by service, or is otherwise related to service.
If the examiner determines that the lower extremity neurological disability is not related to service but the low back disability is related to service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any lower extremity disability were caused or aggravated by the low back disability. 

If objective manifestations of a neurological disability of either or both upper extremities is demonstrated, the examiner is asked whether it is at least as likely as not (50 percent probability) that any upper extremity neurological disability began in service, was caused by service, or is otherwise related to service.
 
A complete rationale for any opinion offered should be provided.

5.  After the record development is completed, provide the Veteran with a VA gastrointestinal examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a gastrointestinal disability. If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of a particular diagnosis in service as the basis for a negative opinion.  The question is whether the current diagnosis is related to service.

The examiner is asked to discuss the clinical significance of the Veteran reporting hemorrhoids at separation and the post-service treatment for hemorrhoids.

The examiner is asked to specifically discuss the Veteran's treatment for viral gastritis in service and whether it is related to any current gastrointestinal disability.

If it is determined that any gastrointestinal disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any gastrointestinal disability was caused by or aggravated by the Veteran's service connected disabilities, including medication.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to discuss the clinical significance of the Veteran developing diarrhea which he attributed to diabetes medication,  

If any gastrointestinal disorder is not attributable to a known diagnosis, the examiner should address whether the Veteran's gastrointestinal complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

A complete rationale for any opinion offered should be provided.

6.  After the record development is completed, provide the Veteran with a VA mental health examination to determine any mental health disorder other than PTSD is related to service or PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

The examiner should provide an opinion as to whether the Veteran has a separate diagnosis of a depressive disorder such as depression NOS, or something else, and the examiner should determine whether it is at least as likely as not (50 percent probability or more) the separately diagnosed disorder began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of a mental health disability in service as the basis for a negative opinion.  The question is whether the current mental health disability is related to service.

If the disorder is not related to service, is it at least as likely as not (50 percent probability or more) the disorder is caused or aggravated by his service-connected PTSD or any other service connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

7.  After the record development is completed, provide the Veteran with a VA examination for a fatigue disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a fatigue disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that any fatigue disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any fatigue disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any fatigue disorder is not attributable to a known diagnosis, the examiner should address whether the Veteran's fatigue complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service or chronic fatigue syndrome

The examiner is asked to specifically discuss the Veteran's report of insomnia after deployment in the Persian Gulf in service and whether it is related to any current gastrointestinal disability.

The examiner is asked to specifically discuss the Veteran's history of fatigue by May 1996 and the diagnosis of other malaise and fatigue as of January 2015.

A complete rationale for any opinion offered should be provided.

8.  After the record development is completed, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that diabetes began in service, was caused by service, or is otherwise related to service.

The examiner is also asked to determine whether the Veteran has a erectile dysfunction disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that diabetes is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any diabetes disability was caused by or aggravated by the Veteran's service connected disabilities. 

If it is determined that erectile dysfunction is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) erectile dysfunction was caused by or aggravated by the Veteran's service connected disabilities, including diabetes, if determined to be related to service.. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner should address whether the Veteran's diabetes is related to the Veteran's Southwest Asia service, including his vaccinations and environmental exposures. 

A complete rationale for any opinion offered should be provided.

9.  After the record development is completed, provide the Veteran with a VA examination for a fever disability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

 The examiner is asked to determine whether the Veteran has a disability causing fevers.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.
If it is determined that any disability causing fevers is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any fever disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any fever disorder is not attributable to a known diagnosis, the examiner should address whether the Veteran's fever complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

 The examiner is asked to specifically discuss the Veteran's treatment for 100.3 degrees in service and whether it is related to any current disability.

The examiner is also asked to discuss the Veteran's history of developing high fevers whenever he develops cold symptoms.  

A complete rationale for any opinion offered should be provided.

10.  After the record development is completed, provide the Veteran with a VA hypertension examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether hypertension is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that hypertension is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) hypertension was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

A complete rationale for any opinion offered should be provided.

11.  After the record development is completed, provide the Veteran with a VA headache examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a headache disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that any headache disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any headache disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any headache disorder is not attributable to a known diagnosis, the examiner should address whether the Veteran's headache complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

The examiner is asked to specifically discuss the Veteran's treatment for headache complaints in service and whether it is related to any current headache disability.

A complete rationale for any opinion offered should be provided.

12.  After the record development is completed, provide the Veteran with a VA sinus examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a sinusitis disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that any sinus disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any sinus disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If any sinus disorder is not attributable to a known diagnosis, the examiner should address whether the Veteran's sinus complaints constitute undiagnosed illness consistent with the Veteran's Southwest Asia service.

The examiner is asked to specifically discuss the Veteran's treatment for nasal symptoms in service and whether it is related to any current sinusitis disability.

A complete rationale for any opinion offered should be provided.

13.  After the record development is completed, provide the Veteran with a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a bilateral vision disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

If it is determined that any vision disability is not directly related to service, the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any vision disability was caused by or aggravated by the Veteran's service connected disabilities. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to specifically discuss the Veteran's history of senile cataracts, glaucoma, and right eye pain.

A complete rationale for any opinion offered should be provided.

14.  After the record development is completed, provide the Veteran with a VA dental examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a dental disability due to dental trauma.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner is asked to specifically discuss the Veteran's history of a gingival lesion and problems with teeth #14 and #19 in 2008.

A complete rationale for any opinion offered should be provided.

15.  After the foregoing development is completed, provide the Veteran with a VA examination to address the functional effects that the Veteran's service connected disabilities have on his ability to secure or follow a substantially gainful occupation.

When addressing the functional effects, the examiner should consider the Veteran's work experience and educational background, but must not consider the Veteran's age or any non-service connected disabilities.

16.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


